981 So.2d 1239 (2008)
Andre L. PAYNE, Sr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0709.
District Court of Appeal of Florida, First District.
May 15, 2008.
Andre L. Payne, Sr., pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
It appearing that the circuit court has not received the motion to correct illegal sentence petitioner complains has not been timely considered, the petition for writ of mandamus is denied. See Clark v. State, 954 So.2d 685 (Fla. 1st DCA 2007). This disposition is without prejudice to petitioner's right to refile his motion with the lower tribunal.
BROWNING, C.J., VAN NORTWICK and LEWIS, JJ., concur.